mitigation, the hearing panel considered the absence of a prior
                 disciplinary record and the delay in disciplinary proceedings.
                               Based on our review of the record, we conclude that the guilty
                 plea agreement should be approved.          See SCR 113(1). Gage is suspended
                 from the practice of law for four years, retroactive to July 30, 2010; Gage
                 shall pay a $25,000 fine to the State Bar of Nevada's Client Security Fund
                 by January 14, 2015; and Gage is publicly reprimanded for his admitted
                 ethical violations. Gage shall comply with SCR 116 if he desires to be
                 reinstated to the practice of law in Nevada. The parties shall comply with
                 the applicable provisions of SCR 115 and SCR 121.1. 1
                               It is so ORDERED. 2



                                                                    , C.J.
                                               Gibbons


                     46
                 Hardesty
                            .A.   frectAlt-N     J.
                                                                Parraguirre


                               1,45             ,J.                                      J.
                 Douglas                                        Cherry
                                                                             /1

                                           Saitta

                       1 Based on the court's decision in this matter, the proceedings
                 pending against Gage in Docket No. 58640 are closed.

                       2 The Honorable Kristina Pickering, Justice, voluntarily recused
                 herself from participation in the decision of this matter.



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e
                      cc: David Clark, Bar Counsel
                           Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Board
                           Kimberly K. Farmer, Executive Director, State Bar of Nevada
                           Bailey Kennedy
                           Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
       OF
    NEVADA
                                                        3
(0) 194M    cfga4.4